                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OMAR JOHNSON                                     :
    Plaintiff                                    :
                                                 :
       v.                                        :   CIVIL ACTION NO. 19-1490
                                                 :
CRIMINAL JUSTICE CENTER, et al.,                 :
     Defendants                                  :

                                            ORDER

       AND NOW, this 18th day of April 2019, upon consideration of Plaintiff Omar Johnson’s

motion to proceed in forma pauperis (ECF No. 1), his Prisoner Trust Fund Account Statement

(ECF No. 5), and his pro se Complaint (ECF No. 2), it is hereby ORDERED that:

       1.      The motion to proceed in forma pauperis is GRANTED.

       2.      Omar Johnson, #GU-4374, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby directs

the Warden or other appropriate official of SCI Greene to assess an initial filing fee of 20% of the

greater of (a) the average monthly deposits to Johnson’s inmate account; or (b) the average

monthly balance in Johnson’s inmate account for the six-month period immediately preceding the

filing of this case. The Warden or other appropriate official shall calculate, collect, and forward

the initial payment assessed pursuant to this Order to the Court with a reference to the docket

number for this case. In each succeeding month when the amount in Johnson’s inmate trust fund

account exceeds $10.00, the Warden or other appropriate official shall forward payments to the

Clerk of Court equaling 20% of the preceding month’s income credited to Johnson’s inmate

account until the fees are paid. Each payment shall reference the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden or other

appropriate official of SCI Greene.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED, with prejudice, for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons set forth in the accompanying Memorandum.

       6.      The Clerk of Court is DIRECTED to CLOSE this case.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
